Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Double patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are/is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 16/599,294. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variation of patented claims.
Current Application 				16/599,294
21. A method performed by a computing system, the method comprising: receiving a link to a document stored on a data storage system and a sharing attribute corresponding to the link; obtaining, through a web browser, access to the document using the link; and generating a web browser user interface display comprising: a portion of the document; an address bar that displays the link to the document; and a graphical element that represents the sharing attribute.
1. A computer implemented method, comprising: obtaining access to a document, stored on a remote server system, through a web browser: displaying. to a user on a web browser user interface, a portion of the document; displaying a link to the document on the web browser user interface: obtaining a sharing attribute corresponding to the link, the sharing attribute representing a link usage permission for another user to access the document using the link; and displaying a graphical element on the web browser user interface, along with the link, based on the sharing attribute.  

22. The method of claim 21, wherein the data storage system comprises a remote server system and further comprising: calling the remote server system to obtain the sharing attribute.
2. The computer implemented method of claim l wherein obtaining the sharing attribute comprises: calling the remote server system to obtain the of sharing attributes; and receiving the link and the sharing attribute from the remote server system.
23. The method of claim 21, and further comprising: receiving the link and the set of sharing attributes from the data storage system.
3.  The computer implemented method of claim 1 wherein the graphical element comprises a graphical icon, selected from a plurality of graphical icons. based on the sharing attribute.
24. The method of claim 21, wherein generating the web browser user interface display comprises: providing the graphical element closely proximate the address bar.
4. The computer implemented method of claim I wherein displaying a link comprises displaying the link in an address bar on the web browser user interface; and displaying a graphical element comprises displaying the graphical element closely proximate the address bar.
25.The method of claim 24, wherein generating the graphical element comprises: providing the graphical element, along with the link, in the address bar in the web browser user interface.
5.The computer implemented method of claim 4 wherein displaying the graphical element comprises: displaying the graphical clement, along with the link, in the address bar in the web browser user inter face.
26. The method of claim 21, wherein generating the web browser user interface display comprises: generating the graphical element as an interactive graphical element; detecting user interaction with the interactive graphical element; and performing an action based on the detected user interaction.
6. The computer implemented method of claim 5 and further comprising: generating the graphical element as an interactive graphical element; detecting user interaction with the interactive graphical element; and performing an action based on the detected user interaction.
27. The method of claim 26, wherein performing an action based on the detected user interaction comprises: generating a display element that includes a description of the sharing attribute corresponding to the graphical element, wherein the display element is proximate the interactive graphical element on the web browser user interface.
7. The computer implemented method of claim 6 wherein performing an action based on the detected user interaction comprises: displaying, proximate the interactive graphical element on the web browser user interface, a description of the sharing attribute corresponding to the graphical clement.
28. The method of claim 26, wherein performing an action based on the detected user interaction comprises: generating an actuatable attribute modification user interface to change the sharing attribute; based on detecting user actuation of the actuatable attribute modification user interface, generating a modified sharing attribute corresponding to the link.
8. The computer implemented method of claim 6 wherein performing an action based on the detected user interaction comprises: displaying an actuatable attribute modification user interface to change the sharing attribute; and detecting user actuation of the actuatable attribute modification user interface to identify a set modified sharing attribute corresponding to the link.
29. The method of claim 28, wherein performing an action based on the detected user interaction further comprises: obtaining a different graphical element corresponding to the modified sharing attribute; and providing the different graphical element along with the link on the web browser user interface.
9. The computer implemented method of claim 8, wherein performing an action based on the detected user interaction further comprises: obtaining a different graphical element corresponding to the modified sharing attribute and displaying the different graphical element along with the link on the web browser user interface.
30. A computing system comprising: at least one processor; and memory storing instructions executable by the at least one processor, wherein the instructions, when executed, cause the computing system to: navigate, with a web browser, to a document stored on a data storage system based on a link corresponding to the document; identify a user-actuatable graphical element based on a sharing attribute corresponding to the link; and generate a user interface that comprises: a document display portion configured to display at least a portion of the document; a link display portion configured to display the link to the document; and the user-actuatable graphical element.
10. A computer system, comprising: at least one processor; and memory storing instructions which, when executed by the at least one processor, causes the at least one processor to step based on an input associated with a user through a web browser, navigate to a document stored on a remote server system: generate a web browser user interface that includes: a portion of the document; and a link to the document obtain a sharing attribute corresponding to the link, the sharing attribute representing a link usage permission for another user to access the document using the link; identify a user actuatable graphical element based on the sharing attribute corresponding to the link; and generate the user actuatable graphical element on the web browser user interface.
31. The computing system of claim 30, wherein the link display portion comprises an address bar.
11. The computer system of claim 10 wherein the web browser user interface comprises an address bar that includes the link
32. The computing system of claim 31, wherein the address bar includes the user- actuatable graphical element.
12. The computer system of claim 11 wherein the user actuatable graphical element is generated in the address bar, along with the link, on the web browser user- interface.
33. A computing system comprising: at least one processor; and memory storing instructions executable by the at least one processor, wherein the instructions, when executed, cause the computing system to: receive a link to a document stored on a data storage system and a sharing attribute corresponding to the link; obtain, through a web browser, access to the document using the link; and generate a web browser user interface display comprising: a portion of the document; -5- an address bar that displays the link to the document; and a graphical element that represents the sharing attribute.
13. A computer system, comprising: at least one processor; and memory storing instructions which, when executed by the at least one processor, causes the computer system to: navigate to a document, stored on a remote server system, with a web browser; generate a web browser user interface that includes: a portion of the document; a link to the document; and  
34. The computing system of claim 33, wherein the data storage system comprises a remote server, and the instructions cause the computing system to: obtain the sharing attribute from the remote server system.
14.  The computer system of claim 13 and further comprising: calling the remote server system to obtain the usage permission
35. The computing system of claim 33, wherein the instructions cause the computing system to: provide the graphical element closely proximate the address bar.
15. The computer system of claim 13 and further comprising: receiving the link and the usage permission from the remote server system.
36. The computing system of claim 35, wherein the instructions cause the computing system to: provide the graphical element, along with the link, in the address bar in the web browser user interface.
16. The computer system of claim 13 wherein the usage permission comprises a link usage permission for another user to access the document using the link, and wherein the web browser user interfaced is comprises: an address bar that includes the link;
37. The computing system of claim 33, wherein the instructions cause the computing system to: generate the graphical element as an interactive graphical element; detect user interaction with the interactive graphical element; and perform an action based on the detected user interaction.
17. The computer system of claim 16 wherein the address bar in the web browser user interface includes the graphical element.
38. The computing system of claim 37, wherein the instructions cause the computing system to: generate a display element that includes a description of the sharing attribute corresponding to the graphical element, wherein the display element is proximate the interactive graphical element on the web browser user interface.
18. The computer system of claim 17 wherein the graphical element, comprises: an interactive graphical element; wherein the instructions cause the computer system to: detect user interaction with the interactive graphical element; and perform an action based on the detected user interaction.
39. The computing system of claim 37, wherein the instructions cause the computing system to: generate an actuatable attribute modification user interface to change the sharing attribute; based on detecting user actuation of the actuatable attribute modification user interface, generate a modified sharing attribute corresponding to the link.
19. The computer system of claim 18 wherein the instructions cause the computer system a description of the usage permission proximate the interactive graphical element on the web browser user interface.
40. The computing system of claim 39, wherein the instructions cause the computing system to: obtain a different graphical element corresponding to the modified sharing attribute; and provide the different graphical element along with the link on the web browser user interface.
20. The computer system of claim 18 wherein the instructions cause the computer system toper generate an actuatable attribute modification user interface based on actuation of the actuatable attribute modification user interface, I toll identify a set of modified sharing attributes corresponding to the link; obtaining a different graphical element corresponding to the set of modified sharing attributes; and modify the web browser user interface to include the different graphical element along with the link.


				CONCLUSION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/THANH T NGUYEN/                                                                        Primary Examiner, Art Unit 2448